Citation Nr: 0200605	
Decision Date: 01/16/02    Archive Date: 01/25/02

DOCKET NO.  00-20 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the amount of 
$4,607.00.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to February 
1946.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  


REMAND

In his September 2000 substantive appeal, the veteran 
requested that he be scheduled for a hearing before the Board 
at the RO.  In August 2001, the RO scheduled the veteran for 
the requested hearing before the Board to be conducted in 
September 2001.  A Report of Contact, which is undated, shows 
that the veteran reported by telephone that he had just 
gotten his hearing appointment because it had gone to an 
older address, and that he could not make the September 20, 
2001, hearing.  He asked to be rescheduled, and to have the 
notice sent to his new address.  A Report of Contact dated 
September 18, 2001, reveals that the veteran called to see if 
his hearing had been re-scheduled.  It was noted that as of 
that time, it had not.  It was reported that he stated that 
he could not make it because he had to take a bus and would 
have to wait in line.  He reported that he got dizzy spells.  
It was also noted that he did not want a video conference 
hearing.  In a VA memorandum dated September 18, 2001, it was 
noted that the veteran had called in to cancel and reschedule 
his hearing.  The Board finds that the veteran has provided 
good cause for his failure to report for the scheduled 
hearing and grants his motion for a hearing before the Board 
at the RO. 38 C.F.R. § 20.1304(b)(2) (2001).  

During the pendency of the appellant's appeal, The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (now codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp.2001)) (VCAA) became law.  VA 
issued regulations to implement the VCAA in August 2001.  66 
Fed. Reg. 45,620 (Aug 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA" "66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.



Accordingly, this case is REMANDED for the following action:


1.  The RO should again schedule the 
veteran for a hearing before the Board at 
the RO.  

2.  Thereafter, the RO should then 
undertake any other development necessary 
to comply with the notification and 
assistance provisions of the VCAA.  




The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration. The purpose of this REMAND is to allow for due 
process of law. No inference should be drawn from it 
regarding the final disposition of the veteran's claim.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




